Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Stout Reg. No.: 34493 on 5/4/2022.

The application has been amended as follows: 


Claim 1. A method of determining noise reduction in a signal, comprising: 
(a) transforming the signal to generate a spectrogram by a signal processor; 
(b) determining sharp change in a frequency spectrum for each frame in the spectrogram; and 
(c) comparing a counted number of frames having sharp change with a predetermined value; 
	wherein the signal is determined as having been subject to noise reduction if the counted number is greater than the predetermined value and 
(d) adding a noise signal to the signal with noise reduction, thereby obtaining a compensated signal.
Claim 2. (Cancel)
Claim 3. (Cancel)
Claim 11-13. (Cancel)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “(c) comparing a counted number of frames having sharp change with a predetermined value; wherein the signal is determined as having been subject to noise reduction if the counted number is greater than the predetermined value and (d) adding a noise signal to the signal with noise reduction, thereby obtaining a compensated signal.”
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “(c) comparing a counted number of frames having sharp change with a predetermined value, the signal being determined as having been subject to noise reduction if the counted number is greater than the predetermined value; a noise source that provides a noise signal; and a synthesizer that adds the noise signal to the signal with noise reduction, thereby obtaining a compensated signal.”
Related References
Xiao et al (US Publication No.: 20190090757) discloses calculating cardiovascular characteristic parameter comprising “determining frequency peaks greater than or equal to the amplitude in the third spectrogram based on the amplitude determined in step 5014 to obtain frequency points corresponding the frequency peaks.” Such reference fails to disclose the recited limitation as indicated above. 

Niedermeier et al (US Patent No.: 10770051) discloses “an apparatus for analyzing a magnitude spectrogram of an audio signal having a frequency change determiner being configured to determine a change of a frequency for each time-frequency bin of a plurality of time-frequency bins of the magnitude spectrogram of the audio signal depending on the magnitude spectrogram of the audio signal”. Such reference fails to disclose the recited limitation as indicated above.
 
JP 6636937b2 discloses suppressing transient noise in an audio signal comprising determining whether to perform suppression on the frequency bi based on comparing the magnitude of the frequency bin to the spectral average. Such fails to disclose the recited limitation as indicated above. Such reference fails to disclose the recited limitation as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA WONG/Primary Examiner, Art Unit 2655